Citation Nr: 1135407	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  11-15 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954.  Service in Korea and the award of the Combat Infantry Badge is indicated by the evidence of record.
   
This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In general, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is claiming entitlement to service connection for prostate cancer, which he contends is due to his military service, to include in-service herbicide exposure during service in Korea.  See, e.g., the Veteran's claim for VA benefits dated in April 2010.

As to Hickson element (1), current disability, the competent medical evidence of record indicates treatment on multiple occasions for prostate cancer.  See, e.g., a VA treatment record dated in April 2010.   

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records document treatment for moderate chronic prostatitis in March 1953.  The remainder of the Veteran's service treatment records, to include his September 1954 separation examination, are absent any complaints of or treatment for a prostate disability.  

With respect to Hickson element (3), medical nexus, none of the medical records currently associated with the Veteran's VA claims folder offer an opinion as to a possible causal relationship between the Veteran's prostate cancer and his period of military service to include his in-service treatment for prostatitis.  

In light of the foregoing, the Board finds that an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's disability and whether such is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should arrange for a physician to examine the Veteran and review the Veteran's VA claims folder.  All tests and studies deemed necessary by the examiner should be performed.  The examiner must provide an opinion, with supporting rationale, as to whether it is at least as likely as not that (50 percent or greater) that the Veteran's prostate cancer is related to his period of active military service, to include in-service treatment for prostatitis.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should indicate in his/her report whether or not the claims file was reviewed.  A rationale for all opinions expressed should be provided.  If the examiner is unable to provide the requested opinion, he or she should full explain why such opinion could not be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



